Fourth Court of Appeals
                                San Antonio, Texas
                                     JUDGMENT
                                   No. 04-13-00642-CV

                                  Rey ROJAS-SILVA,
                                       Appellant

                                            v.

                  The STATE of Texas for the Protection of Lorena Rojas,
                                       Appellee

                From the 166th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2013-CI-06892
                        Honorable Jason Pulliam, Judge Presiding

   BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE MARTINEZ

     In accordance with this court’s opinion of this date, the order of the trial court is
AFFIRMED. It is ORDERED that appellee recover its costs of this appeal from appellant.

      SIGNED September 10, 2014.


                                             _____________________________
                                             Catherine Stone, Chief Justice